Fourth Court of Appeals
                                San Antonio, Texas
                                      March 15, 2018

                                    No. 04-17-00128-CR

                                    Joshua SANCHEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR7686
                       Honorable Lorina I. Rummel, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2018.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court